FILED
                           NOT FOR PUBLICATION
                                                                            JUL 15 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


KIMBERLY CREPEA, an unmarried                    No.   14-16694
woman,
                                                 D.C. No. 4:09-cv-00370-FRZ
              Plaintiff-Appellant,

 v.                                              MEMORANDUM*

COCHISE COUNTY; LAWRENCE A.
DEVER,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Frank R. Zapata, District Judge, Presiding

                        Argued and Submitted July 6, 2016
                            San Francisco, California

Before: BERZON, and N.R. SMITH, Circuit Judges, and ZOUHARY,** District
Judge.




         *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
         **
            The Honorable Jack Zouhary, United States District Judge for the
Northern District of Ohio, sitting by designation.
      Plaintiff Kimberly Crepea appeals the district court’s dismissal of her 42

U.S.C. § 1983 and state law claims against Cochise County and Cochise County

Sheriff Lawrence Dever. We affirm.

      1. Under the exacting standard for § 1983 municipal liability established by

Board of County Commissioners of Bryan County, Oklahoma v. Brown, 520 U.S.

397 (1997), Crepea must allege that Cochise County and Sheriff Dever were

deliberately indifferent in hiring Cruver, or in failing to terminate or suspend him.

The complaint does not suffice as to either showing.

      Before hiring Cruver, Cochise County and Dever knew or should have

known that Cruver’s employment history included: a rejected application for a

different law enforcement position; two sexual harassment complaints by co-

workers; “serious” and “critical” admissions to the pre-hire screening psychologist,

including offensive remarks and jokes about minorities, women, and other

protected groups; and the death of an arrestee in his custody. After Cochise County

hired Cruver, an arrestee alleged that Cruver used excessive force against her.

These facts, taken as true, do not support the conclusion that “adequate scrutiny of

[Cruver’s] background would lead a reasonable policymaker to conclude that the

plainly obvious consequence of the decision to hire [Cruver],” id. at 411 (emphasis

added), would be that he would violate Crepea’s Fourth and Fourteenth


                                           2
Amendment rights by forcibly entering her property and sexually assaulting her.



      2. The district court properly dismissed Crepea’s state law claims. The court

correctly held that Crepea did not timely file a notice of claim with Cochise County

within 180 days after her causes of action accrued, as required by Arizona’s notice

of claim statute. Ariz. Rev. Stat. § 12-821.01. The statute provides a discovery rule

for accrual. See id. § 12-821.01(B).

      Crepea’s claims for battery, assault, false imprisonment, intentional

infliction of emotional distress, and punitive damages against Cochise County

accrued on the date of the assault. At that time, Crepea had all the facts necessary

to know that she had been assaulted by Cruver and that he was working for

Cochise County Sheriff’s Department. Any emotional distress Crepea experienced

as a result of the assault does not change the date of accrual. See Floyd v. Donahue,

186 Ariz. 409, 412 (Ct. App. 1996).

      Crepea’s negligent hiring claim accrued some time after the assault, when

she learned the facts related to Cruver’s employment history and hiring. Crepea’s

statement in her Third Amended Complaint that her state law claims “accrued in

early May 2009,” however, asserts only a legal conclusion, not the facts on which

it is based. It is insufficient to satisfy the Federal Rule of Civil Procedure 8(a) fact


                                            3
pleading standard, and so cannot survive a Rule 12(b)(6) motion to dismiss. See

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Accordingly, we affirm the district

court’s holding that she also failed to file a timely notice of claim for her

negligence cause of action.

      3. We deny Defendant-Appellee’s Motion to Dismiss Appellee Larry Dever.

Appellee Dever died after the district court order of March 2012 dismissing the

claims against him. Dever, thus, “die[d] after entry of [the] . . . order in the district

court, but before [the] notice of appeal [wa]s filed,” so Crepea, “may proceed as if

the death had not occurred.” Fed. R. App. P. 43(a)(3).

      AFFIRMED.




                                            4